                Case 4:19-cv-04096-RAL Document 9 Filed 07/09/19 Page 1 of 4 PageID #: 68




\        7: ^    w ■ ■ ■/, '. ■ '                     *




                           '    ^   ^   j


    V,
                                                   ttnruas: of \>iT/SH\iT rp t=[(F*
                                    Aw/kWol^     bORrt OF                           cpfJr^ -
                                                 UlOS - A vA\RtT OF                         OARf\JS

          L ~JTv. c(rJfrhM:^ u>i                               6>q -fhc fTlinhrlnrjihc-
           ,'^lYrr/ffh rxiti (slk^i'R 'a lie] hoA                         _ L<ii7rf)r,i
                                                                                   muuu
          CuJlof '()f)laxi)hl/4li ifXti
                                  Hi                                           ^ylftPl d-—J
          fyyyr^
         ^^ An          ±f'(t^c\^i^tiAh
                         1 ulni txjcui                                   jP^
         —YAe. p^XT (Dojp.aiJoJ an. i^mr/Y-lmrrd t^)cU
            ^''■^ ur^i 0 Ccinjtyr douL{<> Q.fi-rJi /Aa/^ nfr — ■ ''•*'
                                                                    c/aimiAA
                          , r,^


    !                                                       ' a!         7
    1



         ilisQ.                -txm. -h usUirh -fhf^ i/xjyiccoaAAri k fchhrJ

                iTjr c/oiimL/^\- l/r                         LU)iUirc, rVrr npci^\^rH
           pu^Hunc
           o u n hUi f)c            c^Qch         ciihen /y)aim.
                                                  £Hhe/\ /Via-H-f^, n%t^
                                                                    ThSx r (af/rnMi
.         I? sl\/ez^lw (if
                       of nil:rJta^citU
                           n-JrJiaScjtu <3dk5fl-^
                                        (ac^iTsDrs       Hhi
                                                          Hh>~
                                  nijB iP7rRl(b(r^ ViP/^i'nfw rJ
         'gju^l a orm-^piracJj a^i\/.K4 l/tc^ r/Qht^. ajuc)^ rUpq/
                                              'a
         Case 4:19-cv-04096-RAL Document 9 Filed 07/09/19 Page 2 of 4 PageID #: 69




   -/rs r?
                                           Arv\j[di (W a J-sinrlc^ Ida)
                                                                              hct4 (Ad
 rhaJUft                     ,r>racfnP qtA-f*/ prQ\lr.'0
CONCH


 Jth /w/voA cmptJS , fi/frl a fw^4L oro^ ^ nx^
             ' 'Vt/i/A uj'ni -fhod h> <xll<?^.a:j)hJ ^oan::^ ro or
               -1 Jtv ///.^ roprf //?1/3^R^/1TF7,V-,3^/?cc
 Cg;X£A/^ cULuJ unlati)jti/ ^A)>rs/- flxld f7)CC»>1
 iV/i^           yw fb Jur^hnCO purjrfSc-
 //'r; /W                         m-krtl^6 /,k PL                           /Dandan)^
  A?                 crayrchnmc-. rfL>-
  0-/"         /my'/zA^ o/'                /)e>//rcK^

   T'^gs:^
                                                                                 <yQQ^f—
                                                   aijWfttj(vr UMcJeJI /ccfilJijr^j
           Case 4:19-cv-04096-RAL Document 9 Filed 07/09/19 Page 3 of 4 PageID #: 70




       ■           9i I?-.-M       -                                                                             Jk

                                                                                                    U.S.POSTAGE^PTTNEY BOWES
       tt. l^iOO^scrKx /W?
'3<5l.v -fe-Us ^^ S7/Cf^                                                                                      $ 000.50"
                                                                                                   0000340465 JUL 08 2019




                                (^feAL(d f^k>ol
                                 f(^Vti( Gxri/ioa^
                                ^CO^^Pfitf'ps ^vc, / Inmate Corresp^S
                               ^/coY S7i04$&^i
                                     foCk,^    CX133                  M'ill'l't'i'llI''in'i'"lM'l""'hM'''"ll"'l!llM
Case 4:19-cv-04096-RAL Document 9 Filed 07/09/19 Page 4 of 4 PageID #: 71




                      T




                                                              V




                                                                            ki
